Case 1:19-cv-06655-AKH Document 16 Filed 07/26/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NINGBO MIZHIHE I&E CO., LTD,

C.A. No. 19-CV-6655-AKH
Plaintiff,

Vv.

DOES 1-200; DRESHOW; YOUNGER-

TREE; SIQUK US; SIMPLECC; ORDER TO SHOW CAUSE FOR
TOPGALAXY.Z; SHINELICIA; PRELIMINARY INJUNCTION,
RHCPFOVR; 4MEMORYS; YOOCOOL; AND TEMPORARY

YISI; DANBALLETO; FANOVO; RESTRAINING ORDER

AMEOLELA; BOHRPETER; QUNAN;
YIWU YALINDY IMPORT & EXPORT CO.,
LTD.; SHENZHEN KRS BUILDING
MATERIAL CO., LTD.; YIWU YUEWEI
IMPORT & EXPORT CO., LTD.;
SHENZHEN EBRAIN GIFTS LTD.; V-FOX
CHINA INDUSTRIAL LIMITED;
HANGZHOU HONGRUI IMPORT &
EXPORT TRADING CO., LTD.; PANAN
HONGRUI ARTS & CRAFTS FACTORY;
PARTYFIESTA; SAEEDALFAR;
ALITTLEABOUT4_ 3; LIFESTYLE LOOT;
BMUK17; GERNE2ALL;
OBSERVABLEUNIVERSE;
HOME*EXPRESS*;
ULTIMATEDISCOUNTOUTLET; NAABOY;
COOLANDCOOLER;
THIRDEYECOLLECTION; TRANGC70;
SASAE 52; PINIFR72; UNICORN _DEALES;
CHRIRA 0; KAHOLWA;

*MARKET PLACE*; ABOOD.AV; JUVY97;
E_BAYSELLER007; SHINESUN STORE;
and DENG KAI

Defendants.

 

 

ORDER TO SHOW CAUSE
Pursuant to Rules 64 and 65 of the Federal Rules of Civil Procedure, and N.Y.C.P.L.R. §
6201, Ningbo Mizhihe I&E Co., Ltd. (hereinafter, “Mizhihe” or “Plaintiff’) has moved ex parte
against defendants Dreshow, Younger-Tree, Siquk US, SimpleCC, Topgalaxy.Z, Shinelicia,

RHCPFOVR, 4MEMORYS, Yoocool, yisi, Danballeto, FANOVO, Ameolela, bohrpeter, Qunan,
Case 1:19-cv-06655-AKH Document 16 Filed 07/26/19 Page 2 of 5

(collectively, the “Storefronts”), for a temporary restraining order, and order to show cause for
preliminary injunction. Mizhihe proceeds on the bases that the Storefronts, or those operating the
Storefronts are creating and/or importing, distributing, offering for sale, and selling counterfeit
copies of Mizhihe’s copyrighted designs, as set forth more fully in the Complaint.

The Court, having reviewed the Complaint, Memorandum of Law, supporting declarations
and exhibits submitted herewith, HEREBY FINDS:

A. Plaintiff is likely to succeed showing that the Storefronts, or those operating the
Storefronts, have infringed and are continuing to infringe the copyrighted works listed in Exhibit
2 to the Complaint (the “Copyrighted Works”), due to their manufacturing and/or importing,
distributing, advertising, offering for sale, and selling products bearing Mizhihe’s copyrighted
designs.

B. The manufacture, importation, distribution, advertising, offering for sale, and sale
of the infringing products will result in immediate and irreparable injury to Mizhihe if the relief
requested is not granted;

C, The Storefronts, or those operating the Storefronts, would likely transfer, move,
hide or otherwise make the assets associated with their Amazon accounts inaccessible to the Court
if Plaintiff proceeded on notice to the Storefronts, thus frustrating the ultimate relief Plaintiff seeks
in this action; and

D. The harm to Mizhihe from denial of the requested ex parte order outweighs any

harm to Storefronts’ legitimate interests against granting such order

THEREFORE, IT IS EBY ORDERED that Storefronts shall appear on the Bivy
, 2019 at T Sofia of the United States Court for the Southern

Distriéf of New York at 500 Pearl Street, New York, New York to show cause why an Order,
Case 1:19-cv-06655-AKH Document 16 Filed 07/26/19 Page 3 0f 5

pursuant to Federal Rules of Civil Procedure 64 and 65, Section 502 of the U.S. Copyright Act, 17
U.S.C. § 502, and N.Y.C.P.L.R. § 6201, and the Court’s equitable authority, should not be entered,
pending resolution of this case or further order of this Court, granting Plaintiff a preliminary
injunction enjoining Storefronts, their officers, directors, agents, servants representatives,
employees, successors, and assigns, and all those acting in concert or in participation with any of
them, in a manner substantially similar to the relief provided in the Temporary Restraining Order
below.

IT IS FURTHER ORDERED that Storefronts’ answering papers shall be filed and served
upon Plaintiff's counsel by email to tnm@mullaw.org, by ine S day ofCee , 2019, W 66+ ,
and any reply papers shall be filed and served on Defendants ; 2015 Ahem

TEMPORARY RESTRAINING ORDER

IT IS HEREBY ORDERED, in accordance with Federal Rules of Civil Procedure 64,
N.Y.C.P.L.R. § 6201, and the Court’s inherent power to issue provisional remedies ancillary to its
authority to provide final equitable relief, and no prior application having been granted that:

1. Storefronts, their officers, directors, agents, servants, representatives, employees,
successors, and assigns, and all those acting in concert or in participation with any of them, must,
upon receiving actual notice of this Temporary Restraining Order, immediately locate all accounts
connected to or associated with the Storefronts and immediately cease transferring or disposing of
any money or other assets residing in those Storefronts’ Accounts, cease allowing such funds to
be transferred or withdrawn, and cease allowing any diminutions to be made from Storefronts’
Accounts without prior approval of the Court.

2. Amazon.com, Inc., their officers, directors, agents, servants, representatives,

employees, successors, and assigns, and all those acting in concert or in participation with any of
Case 1:19-cv-06655-AKH Document 16 Filed 07/26/19 Page 4of 5

them, must, upon receiving actual notice of this Temporary Restraining Order, immediately cease
transferring or disposing of any money or other assets held on behalf of or in escrow for the
Storefronts, cease allowing such funds to be transferred or withdrawn, and cease allowing any
diminutions to be made from these funds without prior approval of the Court.

3. In the alternative, Amazon.com, Inc., their officers, directors, agents, servants,
representatives, employees, successors, and assigns, and all those acting in concert or in
participation with any of them, must, upon receiving actual notice of this Temporary Restraining
Order, immediately cease transferring or disposing of any money or other assets held on behalf of
or in escrow for the Storefronts, cease allowing such funds to be transferred or withdrawn, and
cease allowing any diminutions to be made from these funds without prior approval of the Court
until such funds held on behalf of or in escrow for each Storefront accrues to $300,000. Amazon
may release any additional funds held for a particular Storefront in excess of $300,000 to that
Storefront without leave of Court.

IT IS FURTHER ORDERED that this Temporary Restraining Order shall remain in effect

until the date for hearing on the Order to Show Cause set forth above, or such further date

2

eo as set by the Court. Hee [ieee J Be Ow

eo Is FURTHER ORDERED that BC ntverant tnd ———-
Seat eT 20

   

herd — hel ——reds

   

IT IS FURTHER ORDERED that upon two (2) business days’ written notice to the Court
and Plaintiff's counsel, any Defendant or Amazon.com may appear and move for the dissolution
or modification of the provisions of this Temporary Restraining Order upon an appropriate

evidentiary showing.
Case 1:19-cv-06655-AKH Document 16 Filed 07/26/19 Page 5of5

SO ORDERED hisZ day of July, 2019

Cy
bed Zu District Judge
